Title: To Thomas Jefferson from Peter Kuhn, Sr., 6 December 1803
From: Kuhn, Peter, Sr.
To: Jefferson, Thomas


               
                  Sir
                  Philadelphia 6 Dec 1803
               
               Being charged to forward the enclosed Letter by my old Correspondent Mr Cathalan at Marseilles, I beg leave to avail myself of the opportunity in addressing, a few lines to your Excellency—Mr Cathalan informs me that from certain circumstances, with which your Excellency has been in this acquainted, a change in the Consulate at Genoa will probably be made—
               Permit me to take the liberty of making known, that my Son Peter Kuhn Junr. is now a resident at that Place, to conduct a branch establishment of his Gibraltar House, in conjunction with Mr. Thos. H. Storm, Son of Thos Storm Esqr. late Speaker of the House of Representatives in the State of New York—I have just receivd Letters from my Son, in which he expresses his wish of that appointment, if your Excellency should think proper to honor him with that confidence, he flatters himself, that the Letters & recommendations he had the honor personaly to deliver, on a former occasion, may be considered in this instance—
               My Sons residence at Genoa, is formed on a permanent establishment, and the business at Gibraltar is now solely conducted by his Partner my Son in Law Mr. H. Green, a young Gentleman of respectable connexions in this City, whose character & establishment, I believe is generaly known, to such of the Americans, that have visited that Port since his residence there—
               Being without the honor of a personal acquaintance with your Excellency, or any introduction further than what may have been made known, through my Sons Letters & recommendations, I trust you will pardon the liberty of thus addressing you, the exalted station, in which I have the happyness to see you, promts me the more to this freedom, not only as being the Father of the American People in that station, but also from an impression, that your fostering cares are extended to its Sons in foreign Countries, when compatible with the general interests of the Nation—
               With the highest esteem Your very obd h Svt.
               
                  Peter Kuhn
               
            